Concurring in the result, otherwise dissenting. I cannot agree that the cause should be reversed upon the ground of the failure of one of the commissioners who heard the testimony to participate or make findings. If the nonparticipating commissioner had made findings contrary to what the other two commissioners found from the record the cause could not have been either affirmed or reversed because of such disagreement.
Upon the question of total disability I state the facts and draw the following conclusion: Claude Crow was working for H.M. Robinson in Tooele County, Utah. He was injured by accident arising out of or in the course of his employment. No question is raised as to that. At the time of the accidental injury his work was that of a tool-dresser in connection with a well drilling operation. He had assisted *Page 348 
in lifting a large heavy metal bit. He felt a pain in his back. Later the same day he jerked or jarred his back while trying with a crowbar to lift a pipe. Later he was lifting on a barrel partly filled with gasoline, his foot slipped and he fell. He spoke of the injury but finished his shift before going to bed. He was unable to work thereafter. He stayed at the camp for a time, then with attendant pain drove his car to his home in Salt Lake City. He saw a doctor and was placed in a hospital where he remained for some months.
Application was made for workmen's compensation. The State Insurance Fund, the insurance carrier, paid compensation, for total temporary disability, for a period of about six years, or until March 15, 1941. Mr. Crow then applied to the Industrial Commisison for a hearing upon the ground he was totally and permanently disabled as a result of the injuries sustained and upon which he had been paid compensation, and requested an award for total permanent disability.
After a hearing, the Commission on August 14, 1941, found that he was not totally and permanently disabled and denied further compensation. There are two items involved. They are: (1) Is the conclusion of the Industrial Commission that plaintiff is not totally and permanently disabled contrary to the uncontradicted substantial evidence? And (2) is he permanently disabled?
The answer to the second question must be yes. It is not necessary to cite authorities or assemble reasons for that answer, except to say that all the testimony makes that fact certain, as permanent disability is presently used and understood. What is regarded as permanent now, may at a future time prove not to be so. Hope remains while life remains. "Permanent," as applied to the industrial functioning of a human being, is not thought of as the permanency of the everlasting hills. The record discloses that the applicant's condition will become progressively worse until death overtakes him. There is no difference in the expert *Page 349 
opinions on that matter. This leads to question (1), Is he totally disabled?
At the time of the hearing, Crow was about forty-one years of age. He was born and raised on a farm, doing general farm work. Before going to work for Mr. Robinson, he had done cement work, dug basements, worked on a rock crusher, and at a service station for about a year. His work on the well drilling machine for Mr. Robinson was strenuous, physical work. He had a common school education; his occupational effort was limited. He had no training in any field outside that of physical effort. This constituted his earning resource. He worked steadily until the time of the injury. He has not worked since. He has not applied for work, as he was told by his doctors to be quiet and not cause any strain to his back. He suffers constant pain in the lower sacro-iliac region. He wears a cast constantly and has done so since the termination of hospitalization at the time of the injury. When he attempts to go without his cast his pain increases and his condition becomes worse; after walking three or four blocks he is "all in"; at times he is forced to go to bed for two or three days at a time; these attacks occur two or three times a month; he does not sleep normally; he cannot without increasing pain sit in one position for any considerable length of time; he must change position to ease discomfort; he has no more use of his back than immediately after his injury and less use of his hands and arms; he is constantly under doctor's care. He has arthritis and whether it arose from the injury does not appear. This is his uncontradicted testimony. The Commission found the plaintiff was capable of doing light work, and "that he is not prevented from securing and retaining employment because of his injuries and is therefore not totally and permanently disabled." It will be noted the decision is negative and includes both permanent disability and total disability.
Three doctors, the plaintiff and his wife testified to facts and conclusions indicating total unfitness of plaintiff for *Page 350 
participation in any industrial activity. Added to this is the former finding of the Commission of total disability and the undisputed evidence that plaintiff's condition is and will become progressively worse. Three other doctors testified as to percentages of disability without definitely referring to any specific functional disability, and gave approximations varying from 25 per cent to 35 per cent. Two of them gave instances of work being done by individuals having similar disability, but in fields for which plaintiff has no experience or training. The estimated percentage of functional disability, in the abstract sense, upon opinion evidence of functional incapacity of a body member such as an arm or leg, differs in the medical testimony and does not raise a conflict in the testimony upon the basic question of industrial disability. Caillet v. IndustrialCommission, 90 Utah 8, 58 P.2d 760.
Functional disability may be a problem for expert medical opinion. Industrial disability is the problem of industry. It is a practical industrial problem. Doctors may testify as to the economic fitness or ability of a person to perform certain functions when qualified as to the functions required to be performed as related to the functional powers of the body members called upon to perform such functions. A statement of a percentage of disability in general terms adds little upon which to base a determination of disability, permanent, partial or total.
Presumptively the normal individual is the base from which a percentage of functional disability is calculated in general. That a person can do something functionally does not require a negative finding that he is "not totally and permanently disabled." The limit of two hundred weeks applies to permanent partial disability and not to permanent total disability. SilverKing Coalition Mines Co. v. Industrial Commission, 92 Utah 511,69 P.2d 608.
Total disability may be permanent or temporary, and permanent disability may be partial or total.
"It is a matter of common knowledge that a person may be permanently and totally disabled, even though he retains his hands, arms, *Page 351 
feet, legs, and eyes. * * * No one who is permanently and totally disabled is expressly excluded from the benefits"
of the provisions of the Workmen's Compensation Act. SpringCanyon Coal Co. v. Industrial Commission, 74 Utah 103,277 P. 206, 211. This must mean industrially disabled, and may not be taken out of the industrial field upon an opinion of certain functional percentages that still remain.
A disability that may be overcome by a reasonable effort is not permanent, and it is the duty of the injured person to exert a reasonable effort to overcome the injury and prepare himself for some remunerative employment. Utah Fuel Co. v. IndustrialCommission, 76 Utah 141, 287 P. 931; Caillet v. IndustrialCommission, supra. Sec. 42-1-62, U.C.A. 1943, recognizes a "partial disability" and a "total disability." Sec. 42-1-63 provides for "permanent total disability." Sec. 42-1-62, after specific provisions and fixing of times for permanent or partial disability, provides for compensation for "the loss of bodily function not otherwise provided for" and for
"such period of compensation as the commission shall deem equitable and in proportion to compensation in other cases, not exceeding two hundred weeks."
"Liberal as the construction of the statute should be for the purposes sought to be accomplished by it, and recognizing that any doubt respecting the right to compensation should be resolved in favor of the employee or his dependents by the Commission, we may not substitute our judgment or desires for the orders of the commission." Batchelor v. Industrial Commission, 86 Utah 261,42 P.2d 996, 997, and cases cited.
In the instant case, as heretofore indicated, the question of permanent disability is settled. Although the word "permanent" carries a conclusiveness with it; yet when applied to human disabilities it may not be known what nature or medical skill and science may do to make temporary that which appeared to be permanent. We say as to a disability, that it is permanent when at the time and under the circumstances no other reasonable conclusion may be drawn. *Page 352 
So it is as to the totality of a disability. For these reasons, it appears that the legislature provided for a continuing jurisdiction of the Industrial Commisison in compensation cases. Because compensation was paid for a period of six years does not work an "estoppel" as argued in the briefs. Upon changed conditions the powers and jurisdiction of the Commission over each case shall be continuing, and it may from time to time make such modification or change with respect thereto as in its opinion may be justified. Sec. 42-1-72, U.C.A. 1943; Silver KingCoalition Mines Co. v. Industrial Commission, 92 Utah 511,69 P.2d 608.
Summarizing: There is no evidence to support the finding that the plaintiff is "not totally and permanently" disabled. That his disability is permanent is not disputed. Some of the evidence tends to show a functional disability stated in percentages without reference to plaintiff's ability to do any of the things suggested. That others may possess capacity not possessed by plaintiff, does not help plaintiff. There is no evidence that his ability at the present time is such that he can perform any services for which he could obtain remuneration under his present ability, education and training.
The decision of the Commission should be reversed. *Page 353